SAWAYA, J.
Appellant Erika Lynn Diedrick, former wife to Appellee William B. Diedrick, appeals the order that both denies her Motion to Set Aside Mediated Settlement Agreement and enters Final Judgment of Dissolution of Marriage incorporating the Settlement Agreement. At the pretrial conference held shortly after the motion was filed, the trial court suggested that the issues raised in the motion be heard at the *1007final dissolution hearing scheduled for eight days hence. Appellant made repeated requests to continue the hearing date because she did not have sufficient time to prepare on such short notice. We agree that, based on the particular facts and circumstances of this case, the trial court abused its discretion in not granting a continuance of the hearing date to give Appellant adequate discovery time on her motion. Accordingly, we reverse that portion of the order that denies the Motion to Set Aside Mediated Settlement Agreement and that part of the Final Judgment of Dissolution of Marriage dependent upon, and incorporating the terms of, the Mediated Settlement Agreement. Upon remand, Appellant should be given adequate opportunity to conduct discovery on her fraud claim and, if warranted, proceed with the Motion to Set Aside Mediated Settlement Agreement.
REVERSED and REMANDED.
COHEN, J., concurs.
GRIFFIN, J., concurs and concurs specially, with opinion.